DETAILED ACTION
Claim 2 is canceled.  Claims 16-20 are withdrawn.  Claims 1, 3, 12, and 13 are currently amended.  A complete action on the merits of pending claims 1, 3-15 and 21 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: spring-loaded mechanism, adjustable tension mechanism, and adjustable height mechanism in claims 3-7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 103
Claims 1, 3-15 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel et al US 20160113701 (Zemel) in view of Goble et al US 20040186470 (Goble).
Regarding claims 1, Zemel teaches a plasma generating device for generating a plasma (Fig. 4), wherein the plasma generating device comprises an electrode (Fig. 4 electrode 1) and a dielectric barrier configured for insulating the electrode from contact with skin associated with the skin treatment (Fig. 4 dielectric layer 2); a power supply for powering the plasma generating device (Fig. 1 power supply 10); first circuitry for providing one or more first electrical pulses to the plasma generating device (par. [0055]).
Zemel does not explicitly teach a first conductive element configured for placement in contact with the skin, wherein the first conductive element affects the electric field associated with the generated plasma; wherein at least a portion of the electric field is directed through a first region of the skin based on the placement of the first conductive element.  However, Zemel contemplates the spacing means 12 being an electrode (par. [0046]).
Goble, in an analogous apparatus, teaches an electrode 70 and a conductive cap 84 which produce the electric field (par. [0091]).

Regarding claims 3 and 7, the combination of Zemel with Goble teaches wherein the first conductive element contacts skin associated with the skin treatment via a spring-loaded mechanism/adjustable height mechanism (Zemel Fig. 4 spring 4).
Regarding claim 4, Zemel further teaches wherein the spring-loaded mechanism comprises a position sensing device that changes state when the first conductive element contacts the skin and compresses a spring of the spring-loaded mechanism (par. [0066] when the compression force becomes too much that the electrode is too close to the skin the overload protection interlock can release springs compression).
Regarding claim 5, Zemel further teaches wherein the spring-loaded mechanism comprises an adjustable tension mechanism (par. [0066] overload protection interlock).
Regarding claim 6, Zemel further teaches wherein the adjustable tension mechanism determines a distance between the plasma generating device and the skin (par. [0066] overload protection interlock determines if the electrode is close or on the skin).
Regarding claim 8, Goble teaches wherein the first conductive element affects the electric field spatially (par. [0091] the cap 84 increases the intensity of the electric field).
Regarding claim 9, Goble teaches wherein the first conductive element affects the electric field temporally (pars. [0013] and [0019] controlling the electric field over time to create the plasma).
Regarding claim 10, Goble teaches wherein the first conductive element is grounded (par. [0076]).
Regarding claim 11, Goble teaches wherein the first conductive element is operatively connected to second circuitry (par. [0076] 70 is connected to another generator).                                                                                                                                                                                                                    
Regarding claim 12, Goble teaches wherein the second circuitry is configured to tune a characteristic of the electric field directed through the first region of the skin after the electric field is generated by the plasma (pars. [0013] and [0019] controlling the electric field over time to create the plasma based on feedback, par. [0091] the cap 84 and electrode 70 control the electric field).
Regarding claim 13, Goble teaches wherein the electric field is spatially tuned to be directed to the first region of the skin (par. [0091] the cap 84 increases the intensity of the electric field and par. [0131]).
Regarding claim 14, Goble teaches wherein the first conductive element comprises a plurality of segmented conductive elements (Fig. 16 electrode 70 and cap 84).
Regarding claim 15, Goble teaches wherein the plurality of segmented conductive elements surround the plasma (Fig. 16 electrode 70 and cap 84).
Regarding claim 21, the Zemel teaches wherein a patch associated with the skin treatment comprises the first conductive element (par. [0076] adhesive that can hold the device in place). 
Response to Arguments
Applicant's arguments filed 7/28/21 have been fully considered but they are not persuasive.  The applicant first argues that Zemel and Goble are not analogous devices since Zemel uses dielectric plasma discharge while Globe uses corona plasma discharge.  The examiner disagrees with the assertion that Zemel and Goble are not analogous.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both are in the same field of endeavor of using plasma as a treatment method.  Further, they solve a similar problem of creating an electric field in the device in order to create the plasma.  Additionally, Zemel teaches using a corona discharge plasma, a dielectric barrier discharge plasma, a microdischarge plasma, an inductively coupled plasma, a microwave induced plasma and/or capacitively coupled radio frequency induced plasma (par. [0014]). Therefore, Zemel and Goble are seen to be analogous pieces of art. 
Next the applicant argues that Goble does not teach a portion of the electric field directed through a first region of skin.  The applicant points to par. [0091] to demonstrate that the electric field is only in the instrument.  The examiner disagrees with the position of the applicant.  The examiner believes that “its geometry serves to 
Further, the applicant argues in multiple places that Goble does not teach passing the plasma or field through skin or a finger.  First, the primary reference is Zemel which the applicant does not address in reference to the skin.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, as stated in MPEP 2114(II) "[A]pparatus claims cover what a device is, not what a device does."  The device need only be able to perform the stated functions rather than expressly stating them.  
.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        
/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794